Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The office cannot find support of “intermediate circuit setting” in the specification or drawing from claim 1, 11, 19, please clarify or indicate.
3.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The office cannot find support of “intermediate circuit setting” in the specification or drawing from claim 1, 11, 19, please clarify or indicate.
.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim 1, 4, 5, 11, 13, 14, 19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUANG (Pub. No.:  US 2012/0250426).

6.	Regarding independent claim 1, HUANG teaches a method, comprising: adjusting a value (Fig. 3, paragraph [0026], 9-10) of a duty cycle adjuster circuit (Fig. 3, #402) setting (Fig. 3, paragraph [0026], 9-10) until an upper boundary and a lower boundary (paragraph [0032], lines 7-9, [0033]-[0034]) of an duty cycle monitor offset (paragraph [0027], lines 4-7) is identified (Fig. 3, paragraph [0034]); and setting the duty cycle adjuster circuit (Fig. 3, #402) setting (Fig. 3, paragraph [0026], 9-10) to an intermediate circuit setting (paragraph [0032], lines 1-6, [0034]) in the duty cycle monitor offset (paragraph [0027], lines 4-7).  
7. 	Regarding claim 4, 13, HUANG teaches the duty cycle monitor offset (paragraph [0027], lines 4-7) includes an odd number (see Fig. 3) of duty cycle adjuster circuit (Fig. 3, #402) settings, and wherein the intermediate circuit setting (paragraph [0032], lines 1-6, [0034]) corresponds to a circuit setting midway (paragraph [0033], lines 1-3) between the upper and lower boundaries (paragraph [0032], lines 7-9, [0033]-[0034] ).  
8. 	Regarding claim 5, 14, HUANG teaches the duty cycle monitor offset (paragraph [0027], lines 4-7) includes an even number (see Fig. 8, #92, #93) of duty cycle adjuster circuit (Fig. 3, #402) settings, and wherein the intermediate circuit setting (paragraph [0032], lines 1-6, [0034]) corresponds to a circuit setting midway (paragraph [0033], lines 1-3) between the upper and lower boundaries (paragraph [0032], lines 7-9, [0033]-[0034] ).  
9. 	Regarding independent claim 11, HUANG teaches a memory (Fig. 3, #42); a command/address bus (Fig. 3, DQS/CMD/ADDR); a data bus (Fig. 3, DQ); clock bus (Fig. 3, Clock signal); and a memory controller (Fig. 3, #41) coupled to the memory (Fig. 3, #42) through the command/address bus (Fig. 3, DQS/CMD/ADDR), the data bus (Fig. 3, DQ), and the clock bus (Fig. 3, DQ), the memory controller (Fig. 3, #41) configured to: adjusting a value (Fig. 3, paragraph [0026], 9-10) of a duty cycle adjuster circuit (Fig. 3, #402) setting (Fig. 3, paragraph [0026], 9-10) until an upper boundary and a lower boundary (paragraph [0032], lines 7-9, [0033]-[0034] ) of an duty cycle monitor offset (paragraph [0027], lines 4-7) is identified (Fig. 3, paragraph [0034]); and setting the duty cycle adjuster circuit (Fig. 3, #402) setting (Fig. 3, paragraph [0026], 9-10) to an intermediate circuit setting (paragraph [0032], lines 1-6, [0034]) in the duty cycle monitor offset (paragraph [0027], lines 4-7).  12. The apparatus of claim 11 wherein the upper boundary of the duty cycle monitor offset (paragraph [0027], lines 4-7) corresponds to a first duty cycle adjuster circuit (Fig. 3, #402) setting for a first indeterminate duty cycle adjuster result that is one step less than a second duty cycle adjuster circuit (Fig. 3, #402) setting for a first determinate duty cycle adjuster result.  
10. 	Regarding independent claim 19, HUANG teaches a memory controller (Fig. 3, #41) configured to: adjusting a value (Fig. 3, paragraph [0026], 9-10) of a duty cycle adjuster circuit (Fig. 3, #402) setting (Fig. 3, paragraph [0026], 9-10) until an upper boundary and a lower boundary (paragraph [0032], lines 7-9, [0033]-[0034] ) of an duty cycle monitor offset (paragraph [0027], lines 4-7) is identified (Fig. 3, paragraph [0034]); and setting the duty cycle adjuster circuit (Fig. 3, #402) setting (Fig. 3, paragraph [0026], 9-10) to an intermediate circuit setting (paragraph [0032], lines 1-6, [0034]) in the duty cycle monitor offset (paragraph [0027], lines 4-7).  


Allowable Subject Matter
11.	Claims 2-3, 6-10, 12-13, 17-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	With respect to claims 2, 12, there is no teaching, suggestion, or motivation for combination in the prior art to the upper boundary of the duty cycle monitor offset corresponds to a first duty cycle adjuster circuit setting for a first indeterminate duty cycle adjuster result that is one step less than a second duty cycle adjuster circuit setting for a first determinate duty cycle adjuster result.  

13.	With respect to dependent claims 3, 13, since these claims are depending on claim 2, 12, therefore claims 3, 13 are allowable subject matter. 

14.	With respect to claims 6, 16, there is no teaching, suggestion, or motivation for combination in the prior art to wherein adjusting the value of the duty cycle adjuster circuit setting until an upper boundary is identified comprises issuing memory commands to perform a plurality of duty cycle monitor sequences to identify a first duty cycle adjuster circuit setting having first duty cycle results that are indeterminate and to further identify a second duty cycle adjuster circuit setting having second duty cycle results that are determinate.  
15.	With respect to dependent claims 7-10, 17-18 since these claims are depending on claim 6, 16, therefore claims 7-10, 17-18 are allowable subject matter. 
16.	With respect to claims 20, there is no teaching, suggestion, or motivation for combination in the prior art to wherein the memory controller is configured to issue memory commands to a memory to perform a plurality of duty cycle monitor sequences to identify a first duty cycle adjuster circuit setting having first duty cycle results that are indeterminate and to further identify a second duty cycle adjuster circuit setting having second duty cycle results that are determinate.


Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Li et al (Pub. No.:  US 2018/0364752).
		Li et al (Pub. No.:  US 2018/0364752) shows duty cycle adjuster.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HY
10/19/2022
/HAN YANG/
Primary Examiner, Art Unit 2824